Case 1:19-cv-06189-LDH-RML Document 32-1 Filed 12/22/20 Page 1 of 4 PageID #: 299
   ADVOCATEN • NOTARISSEN • BELASTINGADVISEURS



   Anne Marie Verschuur
   Advocaat/lawyer                                                   Amsterdam, 22 December 2020
   T +31 20 71 71 821
   F +31 20 71 71 335
   M +31 6 2021 0495
   annemarie.verschuur@nautadutilh.com

   Memorandum                 To                                     Pillsbury Winthrop Shaw Pittman LLP
                                                                     Kenneth E. Keller
                              Concerning                             Dutch proceedings



                              I, Mr. drs. Anne Marie Emilie Verschuur LLM1, advocaat (lawyer) and partner
                              with NautaDutilh N.V. in Amsterdam, The Netherlands, hereby declare the fol-
                              lowing.

                              On 20 December 2019, the President of the District Court of Amsterdam, The
                              Netherlands, rendered judgment in the preliminary injunction proceedings be-
                              tween Airwair International Limited ("Airwair") as plaintiff and Primark Nether-
                              lands B.V. ("Primark") as a defendant, with case/docket no. C/13/675004 / KG
                              ZA 19-1157 FB/MB (the "Judgment"). In the Judgment, as further discussed be-
                              low, Airwair's claims were dismissed.

                              On 16 January 2020, Airwair timely filed an appeal against the Judgment. This
                              appeal is currently pending before the Court of Appeal of Amsterdam, The Neth-
                              erlands, with case no. 200.277.196/01. An oral hearing is scheduled to take place
                              on 4 February 2021 and the deadline for filing further evidence (exhibits) is ten
                              days before then. I will further explain the possibility to provide such further evi-
                              dence below.

                              Two factual instances

                              In the Netherlands, there is a general right to have a case handled in two factual
                              instances (first District Court, then Court of Appeal).2 No leave for appeal is re-
                              quired, the parties have the right to appeal (with only very limited exceptions, the
                              above case not being one of those). On appeal, new arguments, facts and evi-
                              dence may be introduced.




                              1
                                  "Mr. drs." (both University of Utrecht, the Netherlands) are the Dutch equivalents of LLM. and MA. The LLM
                                  is from Duke University.
                              2
                                  After that, an appeal to the Dutch Supreme Court is possible, but that is limited in scope.
  Amsterdam
                              This communication is confidential and may be subject to professional privilege. It may not be used, disclosed,
  Brussels                    copied, distributed or retained by anyone other than the intended addressee. All legal relationships are subject to
                              NautaDutilh N.V.'s general terms and conditions (see www.nautadutilh.com/terms), which include a limitation
  London                      of liability clause, have been filed with the Rotterdam District Court and will be provided free of charge upon
                              request. Dutch law is applicable and disputes shall be submitted exclusively to the Amsterdam District Court.
  Luxembourg                  NautaDutilh N.V.; corporate seat Rotterdam; trade register no. 24338323. For information concerning the pro-
                              cessing of your personal data we refer to our privacy policy: www.nautadutilh.com/privacy.
  New York

  Rotterdam
Case 1:19-cv-06189-LDH-RML Document 32-1 Filed 12/22/20 Page 2 of 4 PageID #: 300


                                                              2




                        Submission evidence

                        Most of the evidence on appeal (in addition to the evidence submitted in the first
                        instance, which also remains part of the case) is usually submitted together with
                        the statement of claim (containing the appeal grounds) and the reply thereto, in
                        line with art. 347(1) Dutch Code of Civil Procedure ("DCCP").

                                   English translation3 art. 347(1) DCCP: "On appeal, a statement of claim and a
                                   statement of reply are submitted."4

                        The Procedural Rules of the Dutch Courts of Appeal for civil matters initiated by
                        a writ of summons5, in line with the Dutch Code of Civil Procedure, furthermore
                        explicitly allow the submission of exhibits before the oral hearing6:

                                   English translation: "4.5 Procedural acts and exhibits on the occasion of an
                                   oral hearing, witness hearing or descente
                                   A party who on the occasion of an oral hearing, witness hearing or descente
                                   wishes to (…) submit exhibits, makes sure that the court and the other party, tak-
                                   ing into account the term of art. 87(6) DCCP, have received a copy of the (…)
                                   exhibits to be submitted. (…)"7

                        Art. 87(6) DCCP, states:

                                   English translation: "Notwithstanding article 85, submissions and other docu-
                                   ments will as much as possible be submitted with the writ of summons or state-
                                   ment of reply and no later than ten days before the oral hearing, unless the law
                                   prescribes another term. Documents submitted after this term or at the oral
                                   hearing will not be taken into account by the judge, unless this is contrary to
                                   proper procedure."8

                        3
                          The English translations in this declaration are office translations from Dutch.
                        4
                          Original Dutch text: "In hoger beroep worden een conclusie van eis en een conclusie van antwoord genomen."
                        5
                          Landelijk procesreglement voor civiele dagvaardingszaken bij de gerechtshoven, available at
                          www.rechtspraak.nl.
                        6
                          Eventually, it will be up to the Court of Appeal to evaluate the relevance of the further exhibits, and they may
                          also decide not to accept them if they deem them contrary to proper procedure (which they usually either indi-
                          cate during the oral hearing or in the judgment in due course).
                        7
                          Original Dutch text: "4.5 Proceshandelingen en bewijsstukken bij gelegenheid van mondelinge behandeling,
                          getuigenverhoor of descente Een partij die bij gelegenheid van een mondelinge behandeling, getuigenverhoor
                          of descente nog (…) bewijsstukken in het geding wenst te brengen, zorgt ervoor dat het hof en de wederpartij,
                          met inachtneming van de termijn van artikel 87 lid 6 Rv, een afschrift van (…) de in het geding te brengen
                          bewijsstukken hebben ontvangen. (…)"
                        8
                          Original Dutch text: "Onverminderd artikel 85, worden processtukken en andere stukken zoveel mogelijk
                          onmiddellijk bij dagvaarding dan wel conclusie van antwoord en tot uiterlijk tien dagen voor de mondelinge
                          behandeling in het geding gebracht, tenzij de wet een andere termijn voorschrijft. Stukken die na die termijn of
                          ter zitting in het geding worden gebracht, worden door de rechter buiten beschouwing gelaten, tenzij de goede
                          procesorde zich daartegen verzet."
Case 1:19-cv-06189-LDH-RML Document 32-1 Filed 12/22/20 Page 3 of 4 PageID #: 301


                                                              3




                        In the present case, applying this term, further exhibits should be submitted in
                        principle no later than 10 days before the hearing.

                        Statements of Primark re design

                        Both in the first instance before the President of the District Court of Amsterdam
                        and on appeal (Court of Appeal of Amserdam), in the context of its defence
                        against Airwair's "slavish imitation" (a type of unfair competition under Dutch
                        law) claims9, Primark (through its Dutch counsel) among others stated that it pur-
                        chased the products at issue as finished products and did not design those, and
                        that for that reason there would be no slavish imitation:

                                   English translation:
                                   176. Finally, Primark has purchased its products as a finished product and has
                                   not designed or commissioned them to be designed in such a way. It follows from
                                   case law that there can be no question of slavish imitation at all, since Primark
                                   has not imitated anything.
                                   177. Airwair has not established, let alone proved, any additional circumstances
                                   in respect of which Primark's conduct is nevertheless unlawful towards it, de-
                                   spite the fact that Primark did not design the products nor had them designed.
                                   Also for this reason a claim on the basis of slavish imitation or otherwise unlaw-
                                   ful acts pursuant to Art. 6:162 of the Dutch Civil Code must be rejected."10


                                   English translation:
                                   189. Finally, the Primark Products have been purchased as finished product and
                                   have not been designed by Primark itself. As also noted in the first instance, it
                                   follows from case law that in that case there can be no question at all of slavish
                                   imitation on the part of Primark. (…)."11

                        These representations are significant because Primark has been and is (both in the
                        first instance and now on appeal, see above) taking the position that "slavish"

                        9
                          In addition, Airwair also invoked trademark rights and copyrights.
                        10
                            Preliminary injunction proceedings (first instance) – Primark statement of reply 5 December 2019. Original
                           Dutch text (excl. footnotes): "176. Tot slot heeft Primark haar producten gekocht als gereed product en niet
                           zelf ontworpen, noch opdracht gegeven om de producten op een dergelijke manier te ontwerpen. Uit de
                           jurisprudentie volgt dan ook dat er überhaupt geen sprake kan zijn van slaafse nabootsing, nu Primark niets
                           heeft nagebootst. 177. Airwair heeft geen bijkomende omstandigheden gesteld, laat staan bewezen, op grond
                           waarvan het handelen van Primark toch onrechtmatig is jegens haar, ondanks het feit dat Primark de
                           producten niet heeft ontworpen, noch heeft laten ontwerpen. Ook om deze reden moet een vordering op grond
                           van slaafse nabootsing of anderszins onrechtmatig handelen op grond van art. 6:162 BW worden afgewezen."
                        11
                            Preliminary injunction proceedings (appeal) – Primark statement of reply 4 August 2020. Original Dutch text
                           (excl. footnotes): "189. Tot slot zijn de Primark Producten gekocht als gereed product en niet door haar zelf
                           ontworpen. Zoals in eerste aanleg ook al opgemerkt volgt uit de jurisprudentie dat er in dat geval überhaupt
                           geen sprake kan zijn van slaafse nabootsing aan de kant van Primark. (…)."
Case 1:19-cv-06189-LDH-RML Document 32-1 Filed 12/22/20 Page 4 of 4 PageID #: 302


                                                   4




                        copying requires involvement in the design of the accused products.

                               22 December 2020
                        Date: …………………………

                                   /s/ Anne Marie Emilie Verschuur
                        Signature: ……………………

                        Anne Marie Emilie Verschuur
                        Partner
                        NautaDutilh N.V.
